DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
This action is responsive to the amendment(s) filed on 06/21/2022. Claims 1-7 and 9-21 are pending and being considered. Claims 1, 11 and 18 are independent. Claim 8 has been cancelled. Claims 1, 9, 11 and 18 has been amended. Claim 21 has been added. Thus, claims 1-7 and 9-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2022 for application number 16/711,366 has been entered.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 06/21/2022 was filed on or after the mailing date of the application no.16/711,366 filed on 12/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 06/21/2022 is attached to the instant office action.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 06/21/2022, have been fully considered and are rendered moot in view of new grounds of rejections outlined below. The argument(s) do not apply to the current art(s) being used. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Regarding independent claim 11, the claim recites “a specific sequence of numbers”, which is not defined in the specification and/or drawings (Figs. 1-11).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim recites “embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information.” in lines 14-15 of the claim. The claim limitation “embedding the new hidden information…” is unclear because the claim (in line 7) already (or previously) recites to “embed new hidden information…”. Further, it is unclear whether the recited limitation “embedding the new hidden information…” refers towards embedding another (new) hidden information or it refers to “embed new hidden information” as previously recited in line 7 of the claim. Therefore, limitation is unclear and further clarification is required.
Dependent claims 2-7, 9-10 and 19-20 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4-5, 7, 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord; John D. (US 2015/0016661 A1), hereinafter (Lord), in view of Tehranchi; Babak et al. (US 2008/0002854 A1), hereinafter (Tehranchi), and further in view of William A. Rozzi (WO 2002/098140 A2), hereinafter (Rozzi).

Regarding claim 1, Lord teaches a method implemented by a computing device, the method comprising: obtaining a carrier object (Lord, Para. [0006], discloses a method that includes receiving an item of content (i.e., hereinafter a carrier object) captured by an electronic device); obtaining notification information for embedded hidden information in the carrier object, the notification information being used for instructing a hidden information embedding end to Lord, Para. [0044], discloses to extract information (e.g., identifying information, synchronization information, etc.) from the uploaded content […]. The process of extracting information may include extracting auxiliary data (e.g., embedded by one or more digital watermark embedding processes), and as disclosed in Para. [0124], wherein the auxiliary data conveyed by the first digital watermark layer (i.e., hereinafter embedded hidden information) may include a first item of identifying information (e.g., a first watermark ID), a first item of synchronization information (e.g., one or more time codes, etc.), or any other information or metadata as described herein, or the like or any combination thereof), and embed new hidden information according to the attributes, without modifying the embedded hidden information (Lord, Para. [0009], discloses to process an item of content to extract a first digital watermark layer (i.e., hereinafter embedded hidden information) from the item of content; and, by reference to the extracted first digital watermark, embedding a second digital watermark layer (i.e., hereinafter new hidden information) into the item of content. For example, and as disclosed in Para. [0206], frequency domain and time domain watermarks use some techniques in common, but the repetition and mapping to time and frequency domain locations (i.e., watermark attribute), is of course, different. The resulting watermark signal elements are mapped (e.g., according to a scattering function, and/or differential encoding configuration) to corresponding host signal elements based on the watermark type (i.e., watermark attribute) and protocol), the notification information including starting prefix information and hidden information metadata (Lord in Para. [0109] discloses that, before embedding starts, the watermark data sequence (i.e., starting prefix information) is pre-calculated for the watermark identifying information (e.g., watermark ID). The sequence length may be as much as a couple of seconds, and as disclosed in Para. [0158], a metadata to be associated with the watermark identifying information (e.g., watermark ID)), embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information (Lord, Para. [0126], discloses that different watermark layers may be discerned from a commonly embedded audio content item by employing different types of watermark embedded techniques to embed different watermark layers, by employing time-division multiplexing with one or more watermark embedding techniques, by employing frequency-division multiplexing with one or more frequency-domain watermark embedding techniques, or by employing any other timing/encoding technique. Before embedding a watermark (e.g., as part of the embedding process 101a), an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item. If any pre-embedded watermarks are detected (i.e., associated with the watermark identifying information (e.g., watermark ID), as disclosed in Para. [0109 & 0124]), a watermark to be embedded into the audio content item (e.g., as part of the embedding process 101a) can be synchronized with the pre-embedded watermark and, once synchronized, embedded into the audio content item).  
Lord fails to explicitly disclose but Tehranchi teaches to parse attributes of at least a part of the embedded hidden information in the carrier object (Tehranchi, Para. [0009], discloses that the embedded watermark(s) are recovered from the content and one or more attributes associated with the recovered watermark(s) are identified, and as disclosed in Para. [0010], wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, density, quality, duration, extent, scale of the recovered watermarks, or the like), and 
the hidden information metadata being used for describing the attributes of the embedded hidden information, the hidden information metadata comprising at least an amount of the embedded hidden information (Tehranchi Para. [0154 & 0188], during the embedding process, watermark metadata files are usually generated and stored at a ConfirMedia database that contains certain attributes of the particular-embeddings. For example, these metadata files (or embedder logs) may contain the embedder ID, serial number, time of embedding, duration of embedding, title of the segment, and other relevant information, and/or see also Para. [0009-0010 and 0197], discloses to identify one or more attributes associated with the watermark recovered from the content. Wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, scale, density, quality, duration, extent, expiration date of the recovered/embedded watermarks, or the like);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to parse attributes of at least a part of the embedded hidden information in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks and to further provide effective and flexible filtering to recognize and react to the presence and type of embedded watermarks. Wherein the reactions may differ depending on the attributes and characteristics associated with the embedded watermarks; Tehranchi, (Abstract and Para. [0036 and 0197]).
Lord as modified by Tehranchi fails to explicitly disclose but Rozzi teaches the notification information including starting prefix information, the starting prefix information being used for indicating an existence of the hidden information embedded in the carrier object (Rozzi, PDF Page 6 (First and Second Paragraph), discloses that the color information may include an indicator (i.e., starting prefix information) that can indicate what color information is embedded within the raster image data of a color image file (i.e., the carrier object), where the information is embedded or both, and as disclosed in PDF Page 4 (Second-to-the-Last Paragraph), wherein a variety of steganographic techniques can be used to embed information into raster image data of a color image file); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Rozzi’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’, with a motivation wherein the starting prefix information being used for indicating an existence of the hidden information embedded in the carrier object, as taught by Rozzi, in order for a destination device to detect and extract color profile information, by using the indicator, to perform a color transformation for improved color image accuracy; Rozzi, (Abstract & PDF Page 6 (3rd Paragraph)).

Regarding claim 2, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord as modified by Tehranchi further teaches embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information comprises: determining a first location in which the embedded hidden information is embedded in the carrier object based on the notification information; and embedding the new hidden information in a second location of the carrier object that is different from the first location (Lord, Para. [0126], discloses that before embedding a watermark (e.g., as part of the embedding process 101a), an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item. If any pre-embedded watermarks are detected (i.e., associated with the watermark identifying information (e.g., watermark ID), as disclosed in Para. [0109 & 0124]), a watermark to be embedded into the audio content item (e.g., as part of the embedding process 101a) can be synchronized with the pre-embedded watermark and, once synchronized, embedded into the audio content item. For example, as disclosed in Para. [0206], frequency domain and time domain watermarks use some techniques in common, but the repetition and mapping to time and frequency domain locations, is of course, different. And as further disclosed in Tehranchi Para. [0036], the relative locations of the embedded/recovered watermarks).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to perform signal (or content) continuity assessment using embedded watermarks based on location of the embedded/ recovered watermark(s), as well as information associated with the watermark(s); Tehranchi, Abstract.

Regarding claim 4, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches further comprising parsing the embedded hidden information from the carrier object based on the notification information (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item, and as disclosed in Para. [0030], wherein an identifying information corresponds to the embedded watermark).  

Regarding claim 5, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 4, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notification information comprises: determining whether embedded hidden information exists in the carrier object; and parsing the embedded hidden information is parsed from the carrier object based on the notification information if affirmative (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item, and as disclosed in Para. [0237], if the watermark detection process indicates the presence of a watermark, the watermark detector 1322 can further process the captured audio signal(s) to extract the identifying information embedded within the watermarked content 1304 and transmit the extracted identifying information (e.g., in a confirmation report 1326) to be transmitted to the watermark server 1308).  

Regarding claim 7, Lord as modified by Tehranchi in view of Rozii teaches the method of claim 1, wherein Lord further teaches obtaining the notification information for the embedded hidden information in the carrier object comprises: obtaining the notification information that exists as a separate message; or extracting the notification information from the carrier object (Lord, Para. [0044], discloses to extracting information (e.g., identifying information, synchronization information, etc.) from the uploaded content […]. The process of extracting information may include extracting auxiliary data (e.g., embedded by one or more digital watermark embedding processes), content fingerprint extraction and matching, or the like or any combination thereof).  

Regarding claim 9, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches the hidden information metadata further comprises at least one of (Lord, Para. [0044], discloses that the metadata associated with information extracted (e.g., identifying information (i.e., watermark ID), synchronization information, etc.) from the particular instance of the uploaded content, and as disclosed in Para. [0159-0160], examples of types of metadata): a type of the embedded hidden information (Lord, Para. [0206 or 0219], discloses watermark type); a level of the embedded hidden information (Lord, Para. [0222], discloses that for quantized feature embedding, the quantization level is determined for features at embedding locations, or as disclosed in Para. [0159], generation of a log of expected signal strength of the embedded watermark, to facilitate embedding of multiple watermark layers into the content, etc.); and description information of the embedded hidden information (Lord, para. [0206], discloses frequency domain and time domain watermarks).  
Lord fails to disclose but Tehranchi further teaches an order in which the embedded hidden information is embedded in the carrier object (Tehranchi, Para. [0113], discloses that once serial number- or counter-carrying watermarks are embedded into the host content in a predefined sequence, their detection from a received host signal in any order other than the embedded sequence would indicate possible alterations or tampering);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to provide an order in which the embedded hidden information is embedded in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks; Tehranchi, Para. [0002].

Regarding claim 10, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches the notification information further comprises at least one of: a capacity type of hidden information that is embeddable (Lord, Para. [0125], discloses that the watermark embedding techniques used to embed different watermark layers may be of the same type (e.g., including time-domain watermark embedding, frequency-domain watermark embedding in the human auditory range, frequency-domain watermark embedding in the ultrasonic range, etc.), or may be of types that are orthogonal to (or otherwise different from) one another, and/or as disclosed in Para. [0160], information identifying or describing one or more types of watermarks (e.g., audio, image, video, etc.) that are conveyed by the produced content); length information of hidden information metadata (Lord, Para. [0109], discloses that the watermark sequence length may be as much as a couple of seconds); verification information for the notification information (Lord, Para. [0124], discloses that the auxiliary data conveyed by the first watermark layer may include a first item of identifying information (e.g., a first watermark ID), etc. Likewise, the auxiliary data conveyed by the second watermark layer may, for example, include a second item of identifying information (e.g., a second watermark ID), […] or any other information or metadata as described herein, or the like or any combination thereof).  

Regarding claims 18-19, the claims are drawn to an apparatus corresponding to a method of using same as claimed in claims 1-2, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 1-2 is equally applicable to the claims 18-19 of the apparatus, respectively.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tehranchi and Rozzi, as applied above, and further in view of Srinivasan; Venugopal et al. (US 2009/0074185 A1; Provided by IDS), hereinafter (Srinivasan).

Regarding claim 3, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information comprises (Lord, Para. [0126], discloses that before embedding a watermark (e.g., as part of the embedding process 101a), an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item. If any pre-embedded watermarks are detected (i.e., associated with the watermark identifying information (e.g., watermark ID), as disclosed in Para. [0109 & 0124]), a watermark to be embedded into the audio content item (e.g., as part of the embedding process 101a) can be synchronized with the pre-embedded watermark and, once synchronized, embedded into the audio content item): 
Lord as modified by Tehranchi in view of Rozzi fails to explicitly disclose but Srinivasan teaches determining a first channel used by the embedded hidden information when being embedded in the carrier object based on the notification information (Srinivasan, Para. [0096], discloses an exemplary embedding process, wherein first primary and secondary watermark embedder 254 may compute 322 the offset of the location in uncompressed media data file 202 where the next transaction identifier 226 may be embedded within first channel portion 212 and the next complement of transaction identifier 226 may be embedded within second channel portion 216. For example, as disclosed in Para. [0080], inserting 154 first primary watermark 214 into first channel portion 212 and inserting 154 first secondary watermark 218 into second channel portion 216 of uncompressed media data file 202 to form watermarked uncompressed media data file 204, and as disclosed in Para. [0076], wherein the first channel portion 212 of uncompressed media data file 202 may include, but is not limited to, a left audio channel […]. Similarly, second channel portion 216 of uncompressed media data file 202 may include, but is not limited to, a right audio channel); embedding the new hidden information in the carrier object through a second channel that is different from the first channel (Srinivasan, Para. [0087], discloses that in addition to inserting 154 first primary watermark 214 into first channel portion 212 and first secondary watermark 218 into second channel portion 216, second primary watermark 220 (e.g., asset identifier 228) may also be inserted 154 into first channel portion 212 and second secondary watermark 222 (e.g., the complement of asset identifier 228) may also be inserted into second channel portion 216).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Srinivasan’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’ in view of ‘Rozzi’, with a motivation to provide digital watermarking wherein multiple channels of digital media are embedded with watermarks and watermark complements, in order to allow watermarks to be hidden in multiple locations; Srinivasan, Para. [0002 and 0079].

Regarding claim 20, the claim is drawn to an apparatus corresponding to a method of using same as claimed in claim 3. Therefore, the rejection(s) set forth above with respect to the method claim 3 is equally applicable to the claim 20 of the apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tehranchi and Rozzi, as applied above, and further in view of Ankit; Anand et al. (US 2017/0154396 A1; Provided by IDS), hereinafter (Ankit).

Regarding claim 6, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 4, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notification information comprises (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item): 
Lord as modified by Tehranchi in view of Rozzi fails to explicitly disclose but Ankit teaches converting notification information in a hexadecimal data format into notification information in a binary data format (Ankit, Para. [0061], discloses that an extraction module or other appropriate component within the steganography system retrieves the secret key (i.e., hereinafter notification information) and converts it into binary form. For example as disclosed in Para. [0030], assume that the secret key (K) 16 is "DOG." As illustrated in the chart 20 in FIG. 2, each character 22 of the secret key (K) 16 has an ASCII value 24 and a corresponding binary representation 26. Therefore, the secret key (K) 16 in binary form is represented as 110010011011111100111); and
parsing the embedded hidden information from the carrier object according to the notification information in the binary data format (Ankit, Para. [0026, 0034 & 0045], discloses that flag information, together with the retrieved secret key (in binary form, as disclosed in Para. [0030]), is used for extracting the hidden data (or secret data message (M) 12) from the stego image (S) 18).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ankit’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’ in view of ‘Rozzi’, with a motivation to parsing the embedded hidden information from the carrier object according to the notification information in the binary data format, as taught by Ankit, in order to protect data using steganography; Srinivasan, Para. [0002 and 0079].

Claims 11- 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lord; John D. (US 2015/0016661 A1), hereinafter (Lord), in view of Tehranchi; Babak et al. (US 2008/0002854 A1), hereinafter (Tehranchi), and further in view of Taki Hisataka (JP 2003-209816 A), hereinafter (Taki).

Regarding claim 11, Lord teaches one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising (Lord, Para. [0264], discloses a computer readable medium to store combination of instructions that are executed in one or more processors): obtaining a carrier object (Lord, Para. [0037-0039], discloses to obtain a captured content); obtaining notification information for embedded hidden information in the carrier object, the notification information being used for indicating that the notification information is used to instruct a hidden information Lord, Para. [0044], discloses to extract information (e.g., identifying information, synchronization information, etc.) from the uploaded content […]. The process of extracting information may include extracting auxiliary data (e.g., embedded by one or more digital watermark embedding processes), and as disclosed in Para. [0124], wherein the auxiliary data conveyed by the first digital watermark layer (i.e., hereinafter embedded hidden information) may include a first item of identifying information (e.g., a first watermark ID), a first item of synchronization information (e.g., one or more time codes, etc.), or any other information or metadata as described herein, or the like or any combination thereof), and embed new hidden information according to the attributes, without modifying the embedded hidden information (Lord, Para. [0009], discloses to process an item of content to extract a first digital watermark layer (i.e., hereinafter embedded hidden information) from the item of content; and, by reference to the extracted first digital watermark, embedding a second digital watermark layer (i.e., hereinafter new hidden information) into the item of content. For example, and as disclosed in Para. [0206], frequency domain and time domain watermarks use some techniques in common, but the repetition and mapping to time and frequency domain locations (i.e., watermark attribute), is of course, different. The resulting watermark signal elements are mapped (e.g., according to a scattering function, and/or differential encoding configuration) to corresponding host signal elements based on the watermark type (i.e., watermark attribute) and protocol), parsing the embedded hidden information from the carrier object based on the notification information (Lord, Para. [0169], disclose watermark ID based instant identification of the watermark embedded in the captured content, or see also Para. [0044], discloses that the extracted information (e.g., identifying information (watermark ID)) can be used to identify one or more items of metadata associated with the particular instance of uploaded content).
Lord fails to explicitly disclose but Tehranchi teaches parsing end to parse attributes of all the embedded hidden information of the carrier object (Tehranchi, Para. [0009], discloses that the embedded watermark(s) are recovered from the content and one or more attributes associated with the recovered watermark(s) are identified, and as disclosed in Para. [0010], wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, density, quality, duration, extent, scale of the recovered watermarks, or the like),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to parse attributes of at least a part of the embedded hidden information in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks and to further provide effective and flexible filtering to recognize and react to the presence and type of embedded watermarks. Wherein the reactions may differ depending on the attributes and characteristics associated with the embedded watermarks; Tehranchi, (Abstract and Para. [0036 and 0197]).
Lord as modified by Tehranchi fails to explicitly disclose but Taki teaches the notification information including starting prefix information, the starting prefix information being used for marking a starting position where the embedded hidden information is embedded in the carrier object (Taki, PDF Page 16 (2nd-to the-last paragraph), discloses that the embedding position information s105 (hereinafter, starting prefix information) is information that is output from the embedding position determining unit 24 and specifies the position where the unique information s103 is embedded in the image data as a digital watermark. For example, the embedding start position and the embedding direction, and the embedded data size and the like), the starting prefix information including a specific sequence of numbers marking the starting position (Taki, PDF Page 21 (4th paragraph), discloses that, in the embedding position determining means 24, the embedding start position, the embedding direction, the embedding data size, and the bit plane value of the quantized DCT coefficient of the error luminance value of the pixel into which the digital watermark is embedded, in the embedding region 42, are outputted as embedding position information s105, and/or as disclosed in PDF Page 18 (3rd paragraph), wherein the error luminance value s111 of the pixels within the range of the embedded data size in the embedding direction from the embedding start position is set to the bit value specified by the bit plane value (herein, the bit value specified by the bit plane value represents a specific sequence of numbers)); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Taki’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’, with a motivation to provide a starting prefix information that is being used for marking a starting position where the embedded hidden information is embedded in the carrier object, as taught by Taki, in order to extract unique information embedded as a digital watermark from the frequency coefficient of the luminance value or color value of the pixels within the range of the embedding position, which is designated by the embedded data size that is the data amount of the unique information; Taki, PDF Page 68 (1st paragraph).

Regarding claim 12, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notificationSerial No.: 16/711,366-4-Atty Docket No.: AB1-0807USLee& Hayes Atty/Agent: Guowei (David) Suninformation comprises: determining whether embedded hidden information exists in the carrier object; and parsing the embedded hidden information is parsed from the carrier object based on the notification information if affirmative (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item, and as disclosed in Para. [0237], if the watermark detection process indicates the presence of a watermark, the watermark detector 1322 can further process the captured audio signal(s) to extract the identifying information embedded within the watermarked content 1304 and transmit the extracted identifying information (e.g., in a confirmation report 1326) to be transmitted to the watermark server 1308).  

Regarding claim 13, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches obtaining the notification information for the embedded hidden information in the carrier object comprises: obtaining the notification information that exists as a separate message; or extracting the notification information from the carrier object (Lord, Para. [0044], discloses to extracting information (e.g., identifying information, synchronization information, etc.) from the uploaded content […]. The process of extracting information may include extracting auxiliary data (e.g., embedded by one or more digital watermark embedding processes), content fingerprint extraction and matching, or the like or any combination thereof).  

Regarding claim 15, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches the notification information comprises hidden information metadata (Lord, Para. [0158], discloses that metadata to be associated with the watermark identifying information (e.g., watermark ID). If the metadata is stored separately from the watermark ID, then association with the watermark ID can be made using any suitable approach), 
Lord fails to disclose but Tehranchi further teaches the hidden information metadata being used for describing the attributes of the embedded hidden information (Tehranchi Para. [0154 & 0188], during the embedding process, watermark metadata files are usually generated and stored at a ConfirMedia database that contains certain attributes of the particular embedding).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to describe the attributes of the embedded hidden information, as taught by Tehranchi, in order to perform signal (or content) continuity assessment in accordance with the one or more identified attributes; Tehranchi, Abstract.

Regarding claim 16, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 15, wherein Lord further teaches the hidden information metadata comprises at least one of (Lord, Para. [0044], discloses that the metadata associated with information extracted (e.g., identifying information (i.e., watermark ID), synchronization information, etc.) from the particular instance of the uploaded content, and as disclosed in Para. [0159-0160], examples of types of metadata): a type of the embedded hidden information (Lord, Para. [0206 or 0219], discloses watermark type); a level of the embedded hidden information (Lord, Para. [0222], discloses that for quantized feature embedding, the quantization level is determined for features at embedding locations, or as disclosed in Para. [0159], generation of a log of expected signal strength of the embedded watermark, to facilitate embedding of multiple watermark layers into the content, etc); description information of the embedded hidden information (Lord, Para. [0206], discloses frequency domain and time domain watermarks).  
Lord fails to disclose but Tehranchi further teaches an amount of the embedded hidden information (Tehranchi, Para. [0009-0010 and 0197], discloses to identify one or more attributes associated with the watermark recovered from the content. Wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, scale, density, quality, duration, extent, expiration date of the recovered/embedded watermarks, or the like); and an order in which the embedded hidden information is embedded in the carrierSerial No.: 16/711,366-5->&:Atty Docket No.: AB1-0807USLee& Hayes Atty/Agent: Guowei (David) Sunobject (Tehranchi, Para. [0113], discloses that once serial number- or counter-carrying watermarks are embedded into the host content in a predefined sequence, their detection from a received host signal in any order other than the embedded sequence would indicate possible alterations or tampering);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to provide an order in which the embedded hidden information is embedded in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks; Tehranchi, Para. [0002].

Regarding claim 17, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches the notification information further comprises at least one of: a capacity type of hidden information that is embeddable (Lord, Para. [0125], discloses that the watermark embedding techniques used to embed different watermark layers may be of the same type (e.g., including time-domain watermark embedding, frequency-domain watermark embedding in the human auditory range, frequency-domain watermark embedding in the ultrasonic range, etc.), or may be of types that are orthogonal to (or otherwise different from) one another, and/or as disclosed in Para. [0160], information identifying or describing one or more types of watermarks (e.g., audio, image, video, etc.) that are conveyed by the produced content); length information of hidden information metadata (Lord, Para. [0109], discloses that the watermark sequence length may be as much as a couple of seconds); verification information for the notification information (Lord, Para. [0124], discloses that the auxiliary data conveyed by the first watermark layer may include a first item of identifying information (e.g., a first watermark ID), etc. Likewise, the auxiliary data conveyed by the second watermark layer may, for example, include a second item of identifying information (e.g., a second watermark ID), […] or any other information or metadata as described herein, or the like or any combination thereof).

Regarding claims 21, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches the notification information further comprises hidden information metadata (Lord, Para. [0158], discloses a metadata to be associated with the watermark identifying information (e.g., watermark ID)), the hidden information metadata comprising at least one of: a type of the embedded hidden information (Lord, Para. [0206 or 0219], discloses watermark type); a level of the embedded hidden information (Lord, Para. [0222], discloses that for quantized feature embedding, the quantization level is determined for features at embedding locations, or as disclosed in Para. [0159], generation of a log of expected signal strength of the embedded watermark, to facilitate embedding of multiple watermark layers into the content, etc.); description information of the embedded hidden information (Lord, para. [0206], discloses frequency domain and time domain watermarks).
Lord fails to disclose but Tehranchi further teaches the hidden information metadata being used for describing the attributes of the embedded hidden information, an amount of the embedded hidden information (Tehranchi Para. [0154 & 0188], during the embedding process, watermark metadata files are usually generated and stored at a ConfirMedia database that contains certain attributes of the particular-embeddings. For example, these metadata files (or embedder logs) may contain the embedder ID, serial number, time of embedding, duration of embedding, title of the segment, and other relevant information, and/or see also Para. [0009-0010 and 0197], discloses to identify one or more attributes associated with the watermark recovered from the content. Wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, scale, density, quality, duration, extent, expiration date of the recovered/embedded watermarks, or the like); an order in which the embedded hidden information is embedded in the carrier object (Tehranchi, Para. [0113], discloses that once serial number- or counter-carrying watermarks are embedded into the host content in a predefined sequence, their detection from a received host signal in any order other than the embedded sequence would indicate possible alterations or tampering); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to provide an order in which the embedded hidden information is embedded in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks; Tehranchi, Para. [0002].

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tehranchi and Taki, as applied above, and further in view of Ankit; Anand et al. (US 2017/0154396 A1; Provided by IDS), hereinafter (Ankit).

Regarding claim 14, Lord as modified by Tehranchi in view of Taki teaches the one or more computer readable media of claim 11, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notification information comprises (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item): 
Lord as modified by Tehranchi in view of Taki fails to explicitly disclose but Ankit teaches converting notification information in a hexadecimal data format into notification information in a binary data format (Ankit, Para. [0061], discloses that an extraction module or other appropriate component within the steganography system retrieves the secret key (i.e., hereinafter notification information) and converts it into binary form. For example as disclosed in Para. [0030], assume that the secret key (K) 16 is "DOG." As illustrated in the chart 20 in FIG. 2, each character 22 of the secret key (K) 16 has an ASCII value 24 and a corresponding binary representation 26. Therefore, the secret key (K) 16 in binary form is represented as 110010011011111100111); and parsing the embedded hidden information from the carrier object according to the notification information in the binary data format (Ankit, Para. [0026, 0034 & 0045], discloses that flag information, together with the retrieved secret key (in binary form, as disclosed in Para. [0030]), is used for extracting the hidden data (or secret data message (M) 12) from the stego image (S) 18).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ankit’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’ in view of ‘Taki’, with a motivation to parsing the embedded hidden information from the carrier object according to the notification information in the binary data format, as taught by Ankit, in order to protect data using steganography; Srinivasan, Para. [0002 and 0079].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496